Petition unanimously dismissed, without costs. Memorandum: We cannot say that under all of the circumstances including the extraordinary degree of public attention the case had received, the Trial Justice abused his discretion in ordering the pretrial suppression hearing to be closed (Matter of Gannett Co. v De Pasquale, 43 NY2d 370). As stated in the Court of Appeals in Gannett: "To allow public disclosure of potentially tainted evidence, which the trial court has the constitutional obligation to exclude, is to involve the court itself in the illegality. This potential taint of its own process can neither be condoned nor countenanced. To avoid becoming a link in the chain of prejudicial disclosures, trial courts have the power to exclude the public from pretrial suppression hearings”. Matter of Gannett Co. v De Pasquale, supra, p 380.) The court further stated: "At the point where press commentary on those hearings would threaten the impaneling of a constitutionally impartial jury in the county of venue, pretrial evidentiary hearings in this State are presumptively to be closed to the public. As the locus of public interest, this determination is to rest with the hearing Judge” (p 380). We note that by terms of Justice Stiller’s order, the transcript of the hearing will he made available to the public at the conclusion of the trial. Present—Cardamone, J. P., Dillon, Hancock, Jr., Denman and Witmer, JJ.